DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 03/01/2022.  Claims 1 – 4, 8 and 9 are examined.  Claims 6, 7 and 10 – 20 remain withdrawn from consideration as a result of the Restriction Requirement mailed on 04/29/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2014/0096974 A1 (Coli) in view of US Patent 6484490 B1 (Olsen), Pub. No.: US 2009/0200035 A1 (Bjerkreim), Pub. No. US 2003/0056514 A1 (Lohn), Pub. No.: US 2016/0273456 A1 (Zhang) and Pub. No. US Pub. No.: US 2008/0095644 A1 (Mantei).
As to claim 1, Coli discloses an electric hydraulic fracturing system comprising: an electric motor; a hydraulic fracturing pump fluidly connected to a well and powered by the electric motor (par. [0009]); one or more natural gas turbine generators in the turbine gas line, the one or more natural gas turbine generators combusting natural gas from a natural gas stream to generate electric power for the electric motor (par. [0010]), but is silent as to a valve with an open position and a closed position, the open position allowing a natural gas stream from a main gas line to enter a turbine gas line; a sand trap downstream from the valve in the turbine gas line, the sand trap removing first particulates from the natural gas stream; a separator downstream from the valve in the turbine gas line, the separator removing first liquids from the natural gas stream; a pressure regulator downstream from the valve in the turbine gas line, the pressure regulator causing the natural gas stream to decrease in pressure; a plurality of mobile compressors downstream from the pressure regulator in the turbine gas line, the compressors causing the natural gas stream to increase in pressure, wherein 
Olsen teaches a system (fig. 1 below) comprising: a valve 3 with an open position and a closed (valve 3 is a shutoff valve; col. 4, l. 40) position, the open position allowing a natural gas stream (col. 4, l. 38) from a main gas line (just upstream of valve 3) to enter a turbine gas line (just downstream of valve 3); a separator 13 downstream from the valve 3 in the turbine gas line, the separator 13 removing first liquids (at least oil; col. 4, l. 67 to col. 5, l. 2) from the natural gas stream; compressor 9 (pump 9 is identified as a “rotary screw compressor” in col. 3, l. 37; also see col. 4, l. 52) downstream from a pressure regulator in the turbine gas line, the compressor causing the natural gas stream to increase in pressure (compressor 9 compresses gas; col. 4, l. 57); and one or more natural gas turbine generators (col. 4, l. 12; col. 7, ll. 30-35) downstream in the turbine gas line, the one or more natural gas turbine generators combusting (in combustion chamber 39) natural gas from the natural gas stream to generate electric power (col. 4, l. 12) for particular equipment (col. 7, ll. 30-35).  

    PNG
    media_image1.png
    683
    957
    media_image1.png
    Greyscale
[AltContent: textbox (A)][AltContent: arrow]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Coli with to a valve with an open position and a closed position, the open position allowing a natural gas stream from a main gas line to enter a turbine gas line; a separator downstream from the valve in the turbine gas line, the separator removing first liquids from the natural gas stream; and a compressor downstream from the pressure regulator in the turbine gas line, the compressor causing the natural gas stream to increase in pressure as taught by Olsen in order to facilitate supplying pressurized gaseous fuel to a combustion chamber of the Coli gas turbine with shut off valve for use when the gas turbine is not operating (Olsen col. 1, ll. 15-20).
Bjerkreim teaches (pars. [0039] and [0086]) an inlet sand trap for removing first particulates from a natural gas stream and Olsen further teaches an appropriate location for a sandtrap (see location of strainer 4) is downstream from the valve of Coli in view Olsen
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Coli in view Olsen with a sand trap downstream from the valve in the turbine gas line as taught by Bjerkreim and Olsen to remove sand from the incoming natural gas flow in order to facilitate trapping any sand that may have become entrained in the incoming gas  (see Coli par. [0010] stating that fuel used in Coli gas turbine may come from on site well that is being fractured or from pipeline) or some other underground fuel storage (Bjerkreim par. [0086]).
Lohn teaches (see fig. 1; and fig. 2A below) a pressure regulator 24, the pressure regulator causing the natural gas stream to decrease in pressure (par. [0021], middle) and Olsen further teaches an appropriate place for a pressure regulator is downstream from the valve in the turbine gas line (see pressure regulator 5 of Olsen downstream from valve).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Coli in view Olsen and Bjerkreim with a pressure regulator downstream from the valve in the turbine gas line, the pressure regulator causing the natural gas stream to decrease in pressure as taught by Lohn and Olsen in order to facilitate reducing and removing variations in the pressure of the natural gas in the turbine gas line suitable for use in the gas turbine system of Coli (Lohn par. [0005], middle; i.e., natural gas from pipeline is typically at greater pressure than needed).
Zhang teaches a plurality of natural gas compressors 28 (at 24 in figs. 2 and 3 as discussed in par. [0031]) used to pressurize natural gas for combustion in gas turbine engines (par. [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to configure the compressor of Coli in view Olsen, Bjerkreim and Lohn as a plurality of compressors as taught by Zhang in order to facilitate improving the efficiency of the fuel system of Coli in view Olsen, Bjerkreim and Lohn (Zhang par. [0031], bottom).

    PNG
    media_image3.png
    597
    1069
    media_image3.png
    Greyscale
[AltContent: textbox (B)][AltContent: arrow][AltContent: arrow][AltContent: textbox (valve)][AltContent: arrow]
Mantei teaches a mobile compressor 134 for compressing natural gas used in oil and gas production (par. [0002], top) is disposed on a respective compressor trailer 100 (see fig. 4 wherein fig. 4 is discussed in par. 32).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to configure each of the compressors of Coli in view Olsen Bjerkreim, Lohn and Zhan as mobile compressors disposed on a respective compressor trailer as taught by Mantei in order to facilitate improving cost effectiveness in reusing natural gas compression assets (Mantei par. [0027]).
Lohn further teaches filtration units 80 (inside parallel filtering stations 36 wherein structures 36 and 80 are discussed in par. [0026]; see fig. 1) downstream from compressors (19; par. [0028], bottom) in a turbine gas line (fig. 1), the filtration units 80 removing particulates and liquids (par. [0021], bottom; the term aerosols is interpreted as “a suspension of fine solid or liquid particles in gas”, Merriam-Webster online) from natural gas stream; and one or more natural gas turbine generators 16 downstream from the one or more filtration units.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Coli in view of Olsen in view of, Bjerkreim, Lohn, Zhang and Mantei with filtration units at a location upstream of  natural gas turbine generators of Coli in view Olsen, Bjerkreim, Lohn, Zhang and Mantei, as further taught by Lohn, in order to  facilitate  conditioning incoming natural gas fuel for use in a gas turbine engine by removing any remaining particulates and aerosols collected during transport thereby improving engine efficiency and reducing pollution (Lohn pars. [0006], top; [0007], top; [0010], bottom; and par. [0022], bottom regarding remaining particulates and aerosols).
As to claim 4, Coli in view Olsen, Bjerkreim, Lohn, Zhang and Mantei teach the current invention as claimed and discussed above.  Lohn further teaches (fig. 2A above) a pressure regulator 24 comprising a plurality of pressure regulator branches (see upper and lower branches in fig. 2A each branch including regulator 56); wherein each pressure regulator branch includes at least one branch valve (each branch has valve 54 and valve B), each branch valve (54 or B) having an open position to permit the passage of natural gas through that branch and a closed position (at least one of valves 54 and B must have a shutoff function in order to accomplish the shutdown of one branch during servicing of that branch; Lohn par. [0023] top and middle) to prevent the passage of natural gas through that branch, each branch valve being independently controllable (Valves B are identified as mixing valves, see valve 78 in fig. 3A, and mixing valves are controlled by controller 90, par. [0031]; control valves 54 are also controlled by controller 90, par. [0012], top); and wherein each pressure regulator branch further includes at least one branch regulator 56, each branch regulator capable of effecting a pressure drop (par. [0030], bottom; claim 4) to natural gas passing through that branch, each branch regulator being independently controllable (par. [0030], bottom). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Coli in view Olsen, Bjerkreim, Lohn, Zhang and Mantei with a plurality of pressure regulator branches; wherein each pressure regulator branch includes at least one branch valve, each branch valve having an open position to permit the passage of natural gas through that branch and a closed position to prevent the passage of natural gas through that branch, each branch valve being independently controllable; and wherein each pressure regulator branch further includes at least one branch regulator, each branch regulator capable of effecting a pressure drop to natural gas passing through that branch, each branch regulator being independently controllable as further taught Lohn in order to facilitate improving operational flexibility and reducing downtime wherein if one set of components suffers a failure or needs to be serviced, the other parallel set of components may function and permit continued operation of the turbine plant (Lohn par. [0023] top and middle).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Coli in view Olsen, Bjerkreim, Lohn, Zhang and Mantei, as applied to claim 1 above, and further in view of Pub. No. US 20140060658 A1 (Hains).
As to claim 2, Coli in view Olsen, Bjerkreim, Lohn, Zhang and Mantei teach the current invention as claimed and discussed above.  Olsen further teaches a compressor inlet A downstream from the pressure regulator 5 (see fig. 1 above) and upstream from the compressors 9 (as modified by Zhang in the claim 1 analysis above to arrive at plurality of compressors) in the turbine gas line, but does not explicitly teach a compressor inlet manifold splitting the natural gas stream into compressor sub-streams for each of the respective compressors to distribute natural gas from the natural gas stream evenly to the compressors.
Hains teaches (fig. 1 below) a compressor inlet manifold 122 splitting a fuel stream into compressor sub-streams C for each of respective compressors 131, 132, 133 to distribute fuel from the fuel stream evenly (pump speed can be individually adjusted for even throughput; Hains par. [0018]) to the compressors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Coli in view Olsen, Bjerkreim, Lohn, Zhang and Mantei with a compressor inlet manifold splitting the natural gas stream into compressor sub-streams for each of the respective compressors to distribute natural gas from the natural gas stream evenly to the compressors as taught by Hains in order to facilitate ensuring sufficient compressed gas throughput and for providing a back-up pump in the scenario a first pump fails (Hains par. [0016]).

    PNG
    media_image5.png
    663
    1008
    media_image5.png
    Greyscale
[AltContent: textbox (C)][AltContent: arrow][AltContent: arrow]


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Coli in view Olsen, Bjerkreim, Lohn, Zhang, Mantei and Hains, as applied to claim 2 above, and further in view of NPL Gas Fuel Conditioning System Design Considerations for Utility Gas Turbines (Wikes).
As to claim 3, Coli in view of Olsen, Bjerkreim, Lohn, Zhang, Mantei and Hains teach the current invention as claimed and discussed above.  Hains further teaches a compressor outlet manifold 124 downstream from compressors 131, 132, 133 in a turbine gas line, the compressor outlet manifold merging the compressor sub-streams corresponding to the compressors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Coli in view Olsen, Bjerkreim, Lohn, Zhang, Mantei and Hains with a compressor outlet manifold downstream from the compressors in the turbine gas line, the compressor outlet manifold merging the compressor sub-streams corresponding to the compressors as further taught by Hains in order to facilitate ensuring sufficient compressed gas throughput and for providing a back-up pump in the scenario a first pump fails (Hains par. [0016]).
It is noted that Olsen separator 13 (as discussed in claim 1 analysis above) can be a second separator 13 (see discussion of a first separator with regard to Wikes reference below) and is located downstream from the compressor outlet manifold (as taught by Hains above) (see location of Olsen separator 13 downstream from compressor 9), the second separator removing liquid (at least oil; col. 4, l. 67 to col. 5, l. 2; the liquid can be a third liquid wherein the filtration units taught by Lohn above and the separator taught by Wikes below filter the two other liquids) from the natural gas stream after the natural gas stream is merged from the compressor sub-streams (as taught by Hains above).
Lohn further teaches (fig. 3B below) a filtration inlet manifold 46 downstream from a separator 26 (Scrubber 26 separates liquid from gas and is a vertical centrifugal type scrubber that is known in the art as a separator, par. [0021], bottom) in the turbine gas line, the filtration inlet manifold splitting the natural gas stream into filtration sub- streams C for each of the respective filtration units 80 to distribute natural gas from the natural gas stream evenly (even distribution is capable of being implemented by valving D and E; the valves must be independently controllable to accomplish the repair and maintenance function in par. Lohn [0026]) to filtration units.

    PNG
    media_image7.png
    766
    503
    media_image7.png
    Greyscale
[AltContent: textbox (C)][AltContent: arrow][AltContent: arrow][AltContent: textbox (D)][AltContent: arrow][AltContent: arrow][AltContent: textbox (E)][AltContent: arrow][AltContent: arrow]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Coli in view Olsen, Bjerkreim, Lohn, Zhang, Mantei and Hains with a filtration inlet manifold downstream from the second separator in the turbine gas line, the filtration inlet manifold splitting the natural gas stream into filtration sub-streams for each of the respective filtration units to distribute natural gas from the natural gas stream evenly to the filtration units as taught by Lohn in order to facilitate conditioning incoming natural gas fuel for use in a gas turbine engine by removing particulates and aerosols collected during transport thereby improving engine efficiency and reducing pollution (Lohn pars. [0006], top; [0007], top; and [0010], bottom).
Coli in view Olsen, Bjerkreim, Lohn, Zhang, Mantei and Hains teach the current invention as claimed and discussed above but do not explicitly teach a first separator.  
Wikes teaches generally a natural gas fuel conditioning for gas turbines  (see title) and further teaches a separator of a natural gas turbine fuel line located upstream of a pressure regulator (see fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Coli in view Olsen, Bjerkreim, Lohn, Zhang, Mantei and Hains with a separator that can be a first separator as taught by Wikes (i.e., to include a separator upstream of pressure regulator of Coli in view Olsen, Bjerkreim, Lohn, Zhang, Mantei and Hains) in order to facilitate protecting the pressure regulator from liquid slugging (Wikes p. 7, 1st par., top).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Coli in view Olsen, Zhang, Mantei and Lohn.
As to claim 8, Coli discloses an electric hydraulic fracturing system comprising: a natural gas source (pipeline or well being fractured) providing a natural gas stream to a turbine gas line (fuel line leading to gas turbine of Coli), a natural gas turbine generator downstream from the filtration unit in the turbine gas line, the natural gas turbine generator combusting natural gas from the natural gas stream to generate electricity; an electric motor powered by electricity produced by the natural gas turbine generator; and a hydraulic fracturing pump fluidly connected to a well and powered by the electric motor (pars. [0009] and [0010]), but is silent a plurality of mobile natural gas compressors configured to receive natural gas from the natural gas stream at a first pressure and discharge natural gas to the natural gas stream at a second pressure, the second pressure being higher than Page 4 of 12 \\DE - 047158/100004 - 3609296 vIApplication Serial No.: 15/356,436 Atty Docket No.: 047158.100004 the first pressure, wherein downstream from the natural gas compressor in the turbine gas line, the filtration unit configured to remove at least one of particulates or liquids from the natural gas stream.
Olsen teaches a system (fig. 1 above) comprising: a natural gas source (just upstream of valve 3; col. 3, ll. 37-39) providing a natural gas stream to a turbine gas line (just downstream of valve 3); a natural gas compressor 9 (pump 9 is identified as a “rotary screw compressor” in col. 3, l. 37) configured to receive natural gas from the natural gas stream at a first pressure and discharge natural gas to the natural gas stream at a second pressure, the second pressure being higher than the first pressure (col. 4, ll. 50-62) and a natural gas turbine generator (col. 4, l. 12; col. 7, ll. 30-35) in the turbine gas line, the natural gas turbine generator combusting natural gas from the natural gas stream to generate electricity col. 4, l. 10) for particular equipment (col. 7, ll. 30-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Coli with a natural gas compressor configured to receive natural gas from the natural gas stream at a first pressure and discharge natural gas to the natural gas stream at a second pressure, the second pressure being higher than the first pressure in order to facilitate supplying pressurized gaseous fuel to a combustion chamber of the Coli gas turbine (Olsen col. 1, ll. 15-20)..
Zhang teaches at least one natural gas compressor 28 is a plurality of natural gas compressors 28 (par. [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to configure the compressor of Coli in view Olsen as a plurality of compressors as taught by Zhang in order to facilitate increasing the efficiency of the fuel compression of Coli in view Olsen (Zhang par. [0031]).
Mantei teaches a mobile compressor 134 for compressing natural gas used in oil and gas production (par. [0002], top) is disposed on a respective compressor trailer 100 (see fig. 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to configure each of the compressors of Coli in view Olsen, Zhang and Mantei as mobile compressors disposed on a respective compressor trailer as taught by Mantei in order to facilitate improving cost effectiveness in reusing natural gas compression assets (Mantei par. [0027]).
Lohn teaches a filtration unit 28 downstream from a natural gas compressor 19 in a turbine gas line (see fig. 1), the filtration unit 28 removing particulates and liquids (par. [0021], bottom; the term aerosols is interpreted as “a suspension of fine solid or liquid particles in gas”, Merriam-Webster online) from the natural gas stream; and one or more natural gas turbine generators 16 downstream from the one or more filtration units.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Coli in view Olsen, Zhang and Mantei with a filtration unit downstream of the mobile compressors of Coli in view Olsen, Zhang and Mantei as taught by Lohn in order to facilitate conditioning incoming natural gas fuel for use in a gas turbine engine by removing particulates and aerosols collected during transport thereby improving engine efficiency and reducing pollution (Lohn pars. [0006], top; [0007], top; and [0010], bottom).
As to claim 9, Coli in view Olsen, Zhang, Mantei and Lohn teach the current invention as claimed and discussed above.  Coli further discloses the natural gas source comprises a natural gas supply line of a hydraulic fracturing site (Coli discloses gas turbine generators provide electrical power at fracturing site used to produce natural gas wherein the source of natural gas can be produced at the fracturing site (par. [0007], bottom; par. [0009], top; par. [0010])). Olsen further teaches a valve 3 with an open position and a closed (valve 3 is a shutoff valve; col. 4, l. 40) position, the open position permitting natural gas (col. 4, l. 38) enter the turbine gas line
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Coli in view Olsen, Zhang, Mantei and Lohn with a valve with an open position and a closed position, the open position permitting natural gas from the natural gas supply line to enter the turbine gas line as further taught by Olsen in order to facilitate being able to shut off supply of natural gas from the well site when the gas turbine is not being used or when the well site is not providing natural gas (Olsen col. 4, ll. 35-45).

Response to Arguments
Applicant questions whether Zhang teaches a plurality of compressors.  In response Zhang teaches a “fuel supply system 26 may include 1, 2, 3, 4, or more fuel gas compressors 28” in order to improve the efficiency of supplying fuel (par. 31).  Therefore Zhang teaches a plurality of compressors.  Applicant further argues that Zhang and Mantei together do not teach plurality of mobile compressors is disposed on a respective plurality of compressor trailers but rather teach a plurality of compressors on a single trailer.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For example, Mantei teaches a plurality of “Mobile natural gas compressors may be employed in order to improve cost-effectiveness in reusing natural gas compression assets” (par. 27).  Second, Mantei teaches mobile gas compressors are used at a variety of geographic locations (par. 2).  Therefore there must be a plurality of mobile compressor trailers. Finally, the main embodiment of Mantei teaches a single mobile compressor 134 on a single mobile trailer (at 100).  From this information an ordinary worker would understand the teachings of Zhang and Mantei together to be a plurality of mobile compressors is disposed on a respective plurality of compressor trailers.
As best understood applicant further argues that because of the technology related to mobile compressors and mobile trailers that one of ordinary skill in the art would not have the requisite skill to a provide plurality of mobile compressors disposed on a respective plurality of compressor trailers. In response, an ordinary worker has been knowledgeable in this area since at least 1967 as pointed out by NPL Albone cited in par. 59 of the non-final office action mailed on 10/26/2020 (of the instant application 15/356,436) and discussing the development and use of mobile compressor stations.  Correspondingly Albone teaches a “mobile unit” is gas turbine on a first mobile trailer and natural gas compressor on a second mobile trailer as shown in fig. 5 (also see the first two paragraphs of  “DESCRIPTION OF EQUIPMENT” beginning on page 3, bottom).  Albone further teaches two mobile units (see “COSTS” on page 7).  Therefore it was within the skill of an ordinary worker to arrive at the claimed plurality of mobile compressors is disposed on a respective plurality of compressor trailers given the teachings of Zhang and Mantei.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., adding and subtracting of compressors and also scalable and modular features) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20120271527 teaches fuel filters;
US 20130068307 teaches regulation skid;
US 20140096974  teaches three phase separator;
US 20150184594 teaches plurality of fuel compressors;
US 20150211524 teaches GT generators running on LNG;
US 20160017823  teaches pressure regulator;
US 20160177675 teaches mobile gas turbine;
US 20160290563 teaches natural gas facilities mounted on skids;
US 20170016433 teaches fracture pumps in parallel;
US 20170043280 teaches separator mounted on trailer; and
US 20170370639 teaches liquification of natural gas.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741